—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 6, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a computer operator at a hospital until he was discharged for using the employer’s computer system and stationery to write personal correspondence during working hours after repeated admonitions that such conduct was in violation of workplace rules. We affirm the finding of the Unemployment Insurance Appeal Board that claimant lost his employment under disqualifying circumstances. An employee’s knowing violation of an employer’s rules or policy after repeated warnings to cease has been found to constitute disqualifying misconduct (see generally, Matter of O’Shea [Sweeney], 233 AD2d 736). The record contains substantial evidence in support of the determination that claimant was guilty of such misconduct, and claimant’s assertions to the contrary merely raised questions of credibility that were within the province of the Board to resolve (see generally, Matter of Eggers [Sweeney], 215 AD2d 859).
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.